DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Response to Amendment
This office action is in response to communications filed 02/05/2021. Claim 1 is pending.

Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 

In response to the arguments the examiner respectfully disagrees.  The examiner notes that Alshina disclose the scaling limitations. Alshina discloses performing scaling based on a value of the first information and the parameter (Page 1, paragraph 0005– scaling an offset absolute value of the current block using the scaling parameter and determining an offset of the current block.  Norkin is used to teach obtaining information of a default value of first information, obtaining a value of the first information based on the information of the default value of the first information.  The applicant’s claim includes language such as information (which can met by but not limited to data, value, and parameter), a default value of first information (which is one value) and parameter (which can met by but not limited to attribute, data, factor, value).  These limitations are  not clearly defined.  The first limitation as currently claimed is obtaining data of a default value/data of a current block of a bitstream.   Also, Norkin clearly states in paragraph 0012 in order to make difference devices compatible with respect to how camera parameters are signaled and in paragraph 0019 to reduce the bit rate.  
The examiner notes that they are also rejecting the claims with Alshina in view of Kim.  Multiple references can be used to teach these limitations.  The examiner suggests more clearly defining these limitations for decoding a video signal to overcome multiple references.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alshina et al (US 2017/0006289 and hereafter referred to as “Alshina”) in view of Norkin et al (US 2014/0192165 and hereafter referred to as “Norkin”)
Regarding Claim 1, Alshina discloses a method for decoding a video signal, the method comprising: 
obtaining a first information of a current block from a bitstream (Page 1, paragraph 0014 – parsing from a bitstream a scale parameter of scaling an offset of a current block);
obtaining merge information of the current block from the bitstream (Page 4, paragraph 0075); 

performing scaling based on a value of the first information and the parameter (Page 1, paragraph 0005– scaling an offset absolute value of the current block using the scaling parameter and determining an offset of the current block);
deriving a pixel value of the current block based on of the scaled result (Page 1, paragraph 0005). 
Alshina does not explicitly disclose obtaining information of a default value of first information.  Alshina discloses a value but does not disclose how the value is obtained.  Alshina is silent on obtaining a value of the first information based on the information of the default value of the first information.
 Norkin discloses obtaining information of a default value of first information from a bitstream (Page 9, paragraph 0140, Page 1, paragraph 0013, Page 2, paragraph 0020) and obtaining a value of the first information based on the information of the default value of the first information (Page 9, paragraph 0140).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alshina to include the missing limitation as taught by Norkin in order to reduce a bit rate of encoded video (Page 2, paragraph 0019) as disclosed by Norkin.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alshina et al (US 2017/0006289 and hereafter referred to as “Alshina”) in view of Kim et al (US 2014/0301438 and hereafter referred to as “Kim”)

Regarding Claim 1, Alshina discloses a method for decoding a video signal, the method comprising: 
obtaining a first information of a current block from a bitstream (Page 1, paragraph 0014 – parsing from a bitstream a scale parameter of scaling an offset of a current block);
obtaining merge information of the current block from the bitstream (Page 4, paragraph 0075); 
obtaining a parameter of the current block based on the merge information (Page 4, paragraph 0076, the offset mergence information indicating the offset parameter of the left or upper block is used as the offset parameter of the current block); 
performing scaling based on a value of the first information and the parameter (Page 1, paragraph 0005– scaling an offset absolute value of the current block using the scaling parameter and determining an offset of the current block);
deriving a pixel value of the current block based on of the scaled result (Page 1, paragraph 0005). 
Alshina does not explicitly disclose obtaining information of a default value of first information.  Alshina discloses a value but does not disclose how the value is obtained.  Alshina is silent on obtaining a value of the first information based on the information of the default value of the first information.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,477,246. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is broader than claim 1 of 10,477,246.



Corresponding to Claim 1 of 10,477,246
A method for decoding a video signal, the method comprising: 
obtaining information of default value of a first information of a current block from a bitstream;  
obtaining merge information of the current block from the bitstream;  






obtaining a parameter of the current block based on the merge information;  












obtaining a value of the first information based on the information of the default value of the first information;  
performing scaling based on the value of the first information and the parameter;  and 
deriving a pixel value of the current block based on of the scaled result.

  A method for decoding a video signal, the method comprising: 
obtaining information of a scale default value of a current block from a bitstream;  
obtaining offset parameter merge information of the current block from the bitstream, wherein the offset parameter merge information indicates whether or not an offset parameter of the current block is the same as at least one of neighboring blocks adjacent to the current block;  
obtaining the offset parameter of the current block on the basis of the offset parameter merge information; 
determining whether or not a scale residual value of the current 
block is obtained from the bitstream on the basis of the offset parameter merge 

blocks adjacent to the current block, the scale residual value is obtained from 
the bitstream;  
obtaining a scale value on the basis of the scale default value 
and the scale residual value;  
scaling an offset on the basis of the offset parameter and the scale value;  and 
adjusting a pixel value of the current block on the basis of the scaled offset. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



February 25, 2021